Case 4:19-cr-00254-ALM-KPJ Document 34 Filed 03/03/20 Page 1 of 4 PagelID #: 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheriff's Department RECEIPT
Marian Brown
Dallas County, Texas

Bail Bond Section
Date: 2/24/2020 Bond Amount: $ 2,500.00
Receipt No: 20905187 Court No:
Services rendered by Sheriff, Dallas County as listed below
Received Payment: $ 0 Book-In No.:
From: s
Bail Bonds; CONTINENTAL HERITAGE INS CO/PAT KINNARD BAIL BONDS #912 #912
Address: 101-A SHERMAN STREET City: RICHARDSON ST: TX Zip: 75081
Phone: (214) 752-0202

CCC # Amount DCC # Amount

Cash Bond § 0.00 $0.00
Capias Pro Fine $ 0.00 $ 0.00
Out of County Fines $ 0.00
JP Court ¢ 0.00
Bond Fee $0.00
Fax Bond Fee $0.00
Special Fund $ 0.00
Defendant Name: CRAIG BEASON WwW M 11/29/1969
Offense: INSUFFICIENT BOND - MAN DEL CS PG 1 >=4G<200G: F1924728
ID: 14261 Time: 1:46:53 PM
Comments: Cashier: L. Rangel

Bond Amount: $ 2,500.00
Defendant Address: 6004 CORSICA WAY PLANO, TX 75024

Marian Brown, Sheriff, Dallas County, Texas

 

 

 

By Deputy
Payer Name: Texas ID #:
Acknowledge receipt of $ in the form of a refund

 

Signature
Case 4:19-cr-00254-ALM-KPJ Document 34 Filed 03/03/20 Page 2 of 4 PagelID #: 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheriff's Department RECEIPT
Marian Brown
Dallas County, Texas

Bail Bond Section
Date; 2/24/2020 Bond Amount: $ 1,000.00
Receipt No: 20905189 Court No:
Services rendered by Sheriff, Dallas County as listed below
Received Payment: $ 0 Book-In No.:
From: »
Bail Bonds; CONTINENTAL HERITAGE INS CO/PAT KINNARD BAIL BONDS #912 #912
Address: 101-A SHERMAN STREET City: RICHARDSON ST: TX Zip: 75081
Phone: (214) 752-0202

CCC # Amount DCC # Amount

Cash Bond $ 0.00 ¢ 0.00
Capias Pro Fine $ 0.00 $ 0.00
Out of County Fines $ 0.00
JP Court $ 0.00
Bond Fee $0.00
Fax Bond Fee $0.00
Special Fund $ 0.00
Defendant Name: CRAIG BEASON WwW M 11/29/1969
Offense: INSUFFICIENT BOND - POSS CS PG 1 <1G: F1810554
ID: 14261 Time: 2:01:59 PM
Comments: Cashier: L. Rangel

Bond Amount: $1,000.00
Defendant Address: 6004 CORSICA WAY PLANO, TX 75024

Marian Brown, Sheriff, Dallas County, Texas

 

 

 

By Deputy
Payer Name: Texas ID #:
Acknowledge receipt of $ in the form of a refund

 

Signature
Case 4:19-cr-00254-ALM-KPJ Document 34 Filed 03/03/20 Page 3 of 4 PagelD #: 67

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheriff's Department RECEIPT
Marian Brown
Dallas County, Texas

Bail Bond Section
Date; 2/24/2020 Bond Amount: $ 1,000.00
Receipt No: 20905188 Court No:
Services rendered by Sheriff, Dallas County as listed below
Received Payment: $ 0 Book-In No.:
From: »
Bail Bonds; CONTINENTAL HERITAGE INS CO/PAT KINNARD BAIL BONDS #912 #912
Address: 101-A SHERMAN STREET City: RICHARDSON ST: TX Zip: 75081
Phone: (214) 752-0202

CCC # Amount DCC # Amount

Cash Bond $ 0.00 $0.00
Capias Pro Fine $ 0.00 § 0.00
Out of County Fines $ 0.00
JP Court $ 0.00
Bond Fee $0.00
Fax Bond Fee $0.00
Special Fund $ 0.00
Defendant Name: CRAIG BEASON Ww M 11/29/1969
Offense: INSUFFICIENT BOND - UNL CARRYING WEAPON: M1924677F
ID: 14261 Time: 1:55:05 PM
Comments: Cashier: L. Rangel

Bond Amount: $ 1,000.00
Defendant Address: 6004 CORSICA WAY PLANO, TX 75024

Marian Brown, Sheriff, Dallas County, Texas

 

 

By Deputy
Payer Name: Texas ID #:
Acknowledge receipt of $ in the form of a refund

 

Signature
Case 4:19-cr-00254-ALM-KPJ Document 34 Filed 03/03/20 Page 4 of 4 PagelID #: 68

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheriff's Department RECEIPT
Marian Brown
Dallas County, Texas

Bail Bond Section
Date: 2/24/2020 Bond Amount: $ 2,500.00
Receipt No: 20905190 Court No:
Services rendered by Sheriff, Dallas County as listed below
Received Payment: $ 0 Book-In No.:
From: 5
Bail Bonds; CONTINENTAL HERITAGE INS CO/PAT KINNARD BAIL BONDS #912 #912
Address: 101-A SHERMAN STREET City: RICHARDSON ST: TX Zip: 75081
Phone: (214) 752-0202

CCC # Amount DCC # Amount

Cash Bond $ 0.00 ¢ 0.00
Capias Pro Fine § 0.00 $ 0.00
Out of County Fines $ 0.00
JP Court ¢ 0.00
Bond Fee $0.00
Fax Bond Fee $0.00
Special Fund - $ 0.00
Defendant Name: CRAIG BEASON Ww M 11/29/1969
Offense: INSUFFICIENT BOND - MAN DEL CS PG 1 >=400G: F1924729
ID: 14261 Time: 1:59:24 PM
Comments: Cashier: L. Rangel

Bond Amount: $ 2,500.00
Defendant Address: 6004 CORSICA WAY PLANO, TX 75024

Marian Brown, Sheriff, Dallas County, Texas

 

 

By Deputy
Payer Name: Texas ID #:
Acknowledge receipt of $ in the form of a refund

 

Signature
